DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on June 29, 2021 has been entered. Claims 14-35 are now pending in the application. Claims 1-13 have been canceled by the applicant. The non-elected Group II, claim 28 is withdrawn from further consideration. 

The replacement sheet for Figures 3A to 3D is acceptable, hence the drawing objection has been withdrawn. 
Amendments to claims 14, 19, 22, 23 and 30 are acceptable. Therefore, claim objections have been withdrawn.
Amendments to claims 14-27 and 29-32 to address the informalities and to overcome claim rejections under 35 U.S.C. 112(b) have been accepted and previous claim rejections under 35 U.S.C. 112(b) have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant’s arguments with respect to claims 14-17, 19, 29 and 32 have been considered but are moot because the new ground of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14: Lines 7-8 recite “a movable guide element pushing the outward bent portions of the insulating film firmly against the regions of the component between adjacent slots;”, further in lines 9-10 recite “introducing a number of the electrical conductors into the slot while releasing the movable guide element against the insulating films,”, in which it is unclear how the electrical conductors are introduced into a slot that has already been occupied by a movable guide element. As recited in lines 2-3, the method has a sequence of steps and in a step a movable guide element is pushed the insulating films into a slot, which obviously blocks the slots until the guide element moves away from the slot. However, Figures 2A to 2C show the states in a method of the invention according to a first exemplary embodiment in which, the movable guide element 120 is out of the way of slot pusher 110. However, claim 14 fails to recite the states presented in Figures 2A to 2C and hence it is unclear how the electrical conductors would be introduced into a slot.

Line 5 recites the limitation “outward bend portions of the insulating film”. However, specification fails to describe what an “outward bend portion” is. Page 20 along with Fig. 4B of the specification 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 20, 29-30, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier (US 20120117790).
Regarding claim 14, Carpentier teaches,

introducing the insulating film into the at least one slot so that respective edges of the slot are covered by the insulating film (completely covering the outer surface of the stator, para. [0046]) and outward bent portions of the insulating film cover regions of the component between adjacent slots (para. [0070-0072], see Fig. 1); 
a movable guide element (a first guide 108 and a second guide 110 that are radially mobile, para. [0070]) pushing the outward bent portions of the insulating film firmly against the regions of the component between adjacent slots (108 and 110 are configured and positioned as to define a passageway 112, first guide 108 is slightly longer than the second guide 110 so as to make contact with the paper 32 when the guide assembly 102 is radially moved towards the stator 38, para. [0070]); and
introducing a number of the electrical conductors into the slot (Fig. 7, loading of a prewound coil 52 between the guide assemblies 102 and 104, para. [0076]) while releasing the movable guide element against the insulating films to enable the electrical conductors to move further into the respective slot (Fig. 11, para. [0083]).

	Carpentier does not explicitly disclose a prewound coil 52 is introduced into the slot 36 while releasing the movable guide assembly 102. However, Carpentier teaches in Fig. 11 and para. [0083] that, guide assembly 102 may then be moved away from the stator 38, in which, one skilled in the art would understand that, while introducing the prewound coil 52 into a slot in which the insulating paper is held by the guide element, the guide element has to be moved away from the slot so that the insulating paper is released and the mobile pushing element 113 enables to push the insulating paper and the coil to the 

Regarding claim 16, Carpentier further teaches,
 wherein, during the step of introducing the electrical conductors, the insulating film is pushed to a bottom of the respective slot by the electrical conductors (Fig. 2, para. [0061]).  

Regarding Claim 20, Carpentier further teaches,
  wherein a continuous insulating film is introduced into a plurality of slots (continuous insulating paper 32, Fig. 1, para. 0057]).  

Regarding claim 29, Carpentier further teaches,
 wherein the component is for an electric machine (para. [0001]).  

Regarding claim 30, Carpentier further teaches,
wherein the continuous insulating film is introduced into all slots of the component (Fig. 1).  

Regarding claim 32, Carpentier further teaches,
 wherein the component is a stator for an electric motor (see Abstract) and the guide element moves radially (a first guide 108 and a second guide 110 that are radially mobile, para. [0070]).

Regarding claim 33, Carpentier further teaches,
   wherein there are a plurality of the guide elements (guide assembly 102 includes a first guide 108 and a second guide 110, para. [0070], guide assembly 104 includes a first guide 114 and a second guide 116, para. [0071]), and there are a plurality of slot pushers (113 and 119) for introducing electrical conductors into the slots; and wherein the guide elements are arranged between the slot pushers for laterally guiding the electrical conductors during their introduction into the slots (Fig. 1).  

Claims 15, 17-19, 21, 24-25, 31 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier as applied to claim 14 above, and further in view of Senoo (US 20020014806).

Regarding claims 15, 17-18, Carpentier does not explicitly teach introducing the insulating paper only to an extent at a distance from the bottom of the slot or a separate insulating paper introduced into each slot or the films are introduced to overlap the slots. However, Senoo teaches a method of manufacturing an armature for electric machine by mounting the winding assemblies into the slot with insulator sheets that are bent on top side so that it prevents the deformation of insulation sheet while inserting the coil in which, 
[Claim 15] wherein, during the step of introducing the insulating film, the insulating film is only introduced into the slot to such an extent that it is at a distance from a bottom of the slot (insulators 11 are not inserted completely in the slots 5a before the winding assemblies, para. [0079], see Figs. 3 and 4).  

[Claim 18] wherein insulating films which have been introduced into adjacent slots overlap between these slots (each insulator 11 catch in the flanges 5c of the teeth 5b, Fig. 3, para. [0074]).  

Therefore, in view of the teachings of Senoo, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Carpentier to include a method to introduce separate insulating films in each slots and to introduce the film to an extent from the bottom of the slot and the insulating films are introduced such that the films overlap the slots so that to improve insulation and to prevent any damages to the coil insulation while introducing into a slot. 

Regarding claim 19, Senoo further teaches
wherein, during the step of introducing an insulating film, the insulating film is introduced as far as a bottom of the slot (insulators 11 are further pushed into the slots 5a, para. [0078]).  

Regarding claim 21, Senoo further teaches
wherein the insulating film is designed as fanfold paper (Fig. 2, each insulator 11 is formed in a substantially U-shape, para. [0071]).  

Regarding claim 24, Senoo further teaches


Regarding claim 25, Senoo further teaches
wherein, after the step of introducing the electrical conductor there is a further step of then introducing a respective slot cover into the slot, wherein the slot cover covers the electrical conductors which were introduced into the slot (outwardly bend portion 11a of the insulator 11 push further to close each other, close the open sides and covers the slot, Figs. 5 and 6, para. [0074]).  

Regarding claim 31, Senoo further teaches
wherein the introducing the receptive slot cover is performed after a folding of the insulating film in the slot (Figs. 5 and 6, see para. [0074], insulators 11 are deformed by the flanges 5c of the teeth 5b so that the outwardly bent portions 11a of each insulator 11 bent so as to be apart and moves to close to each other, thereby enclosing the open sides of the slots 5a).

Regarding claims 34-35, Senoo further teaches
during the step of introducing the insulating film, the insulating film is only introduced into the slot to such an extent that it is at a distance from a bottom of the slot (insulators 11 are not inserted completely in the slots 5a before the winding assemblies, para. [0079], see Figs. 3 and 4); 

wherein the component is a stator (stator 10, Fig. 1) for an electric motor and the guide element moves radially.  
[Claim 35] wherein insulating films which have been introduced into adjacent slots overlap between these slots (each insulator 11 catch in the flanges 5c of the teeth 5b, Fig. 3, para. [0074]). 


Claims 22-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier as applied to claim 14 above, and further in view of Darras (WO 2015158988, see US 20170047796 for English Translation).
Regarding claims 22-23 and 27, Carpentier is silent on cutting a continuous insulation sheet after inserting the coils into the slot. However, Darras teaches a method of manufacturing stator core with a continuous insulation sheet is inserted into the slot in which,
wherein, after the introduction thereof, the continuous insulating film is cut (see Fig. 24b, para. [0232]).
wherein the continuous insulating film is cut (step of cutting the notch insulator 145 is carried out by means of a mechanical tool 150, para. [0232]) after the introduction of the electrical conductors.
wherein, after introducing, the insulating film it is stiffened (thermally bonded, para. [0310]) and parts which lie outside the slots are removed by a machining process.
. 

Claim  26 is rejected under 35 U.S.C. 103 as being unpatentable over Carpentier as applied to claim 14 above, and further in view of Miura (JP 2006223063). 
Regarding claim 26, Carpentier does not teach inserting insulating film in the form of a slotted rosette. Miura teaches, a method to introduce interphase insulating paper in which, 
wherein the insulating paper is introduced in the form of a slotted rosette (Figs. 2, 4 and 6, folding lines 67 and 68, and folded in the radial direction such that the insulating paper is capable of ensuring insulation between in-phase mounted coils in the stator core).  
Application describes in page 24 that “Fig. 9B of the shows whole rosette-like insulating film 30” a continuous folded structure. Therefore, the claim deemed to read “rosette” as a continuous folded insulation sheet. Therefore, in view of the teachings of Miura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Carpentier to include insulating film folding method as taught by Miura to introduce a folded insulated paper in the form of petals or rosette shapes.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729